The plaintiff has excepted to the allowance of the defendants’ motion for a directed verdict in this action of tort in which he seeks recovery for injuries sustained by him on premises controlled by the defendants. The plaintiff, a business invitee, was leaving the defendants’ store when the defendant Freda Dupuis stepped back and motioned him to pass in front of her across sweepings which he had seen her accumulate. He crossed “directly over the sweepings,” then slipped and fell before he reached the door. He noticed after his fall a banana peel with the sweepings. The defendants were obliged to exercise reasonable care to keep in safe condition that portion of the premises to which customers were invited or at least to warn the plaintiff of dangers not known or obvious to him as an ordinarily intelligent person which were either known or ought to have been known by the defendants. Greenfield v. Freedman, 328 Mass. 272, 274, and cases cited. Here the plaintiff saw the sweepings and chose to walk across them.

Exceptions overruled.